            Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 1 of 63




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 LIBERTY PEAK VENTURES, LLC,                      §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §   JURY TRIAL DEMANDED
                                                  §
 CITIGROUP INC. and                               §
 CITIBANK, N.A.                                   §   CIVIL ACTION NO. 6:21-cv-00710
                                                  §
            Defendants.                           §
                                                  §
                                                  §
                                                  §
                                                  §

       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
       Plaintiff Liberty Peak Ventures, LLC files this Complaint in this Western District of Texas

(the “District”) against Defendants Citigroup Inc. and Citibank, N.A. (collectively, “Defendants”

or the “Citi Defendants”) for infringement of U.S. Patent Nos. 7,953,671 (the “’671 patent”),

8,066,181 (the “’181 patent”), 8,794,509 (the “’509 patent”), 8,851,369 (the “’369 patent”), and

9,195,985 (the “’985 patent”), which are collectively referred to as the “Asserted Patents.”

                                         THE PARTIES

       1.       Plaintiff Liberty Peak Ventures, LLC (“LPV” or “Plaintiff”) is a Texas limited

liability company located at 1400 Preston Rd, Suite 482, Plano, TX 75093.

       2.       On information and belief, Defendant Citigroup Inc. (“Citigroup”) is a corporation

organized under the laws of the state of Delaware, with its principal place of business located at

388 Greenwich Street, New York, NY 10013. Citigroup may be served with process via its




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         1
            Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 2 of 63




registered agents and via its corporate officers. Citigroup is a publicly traded company on the New

York Stock Exchange under the symbol “C.”

       3.       On information and belief, Defendant Citibank, National Association (“Citibank

NA”) is a national banking association regulated by the Securities and Exchange Commission and

formed under the laws of Delaware. Citibank NA’s principal executive office is located in 399 Park

Avenue, New York, NY. Its principal place of business is 388 Greenwich Street, 14th floor, New

York, N.Y. 10013. Citibank NA also has offices located at 5800 S Corporate Place, Sioux Falls,

SD 57108. Citibank NA is an indirect, wholly-owned subsidiary of Defendant Citigroup. Citibank

NA may be served with process via its registered agents and/or its corporate officers.

       4.       On information and belief, Defendant Citigroup “is a global diversified financial

services holding company whose businesses provide consumers, corporations, governments and

institutions with a broad, yet focused, range of financial products and services, including consumer

banking and credit, corporate and investment banking, securities brokerage, trade and securities

services      and    wealth      management.”       See     2020      Annual      Report,        CITI,

https://www.citigroup.com/citi/investor/quarterly/2021/ar20_en.pdf?ieNocache=293,           at     26

(“Overview”) (last downloaded June 11, 2021). Citigroup operates across the world having “200

million customer accounts and does business in more than 160 countries and jurisdictions.” Id.

Citigroup operates in four regions: 1) North America; 2) Europe, Middle East, and Africa; 3) Latin

America; and 4) Asia. Id. at 26-7. The North American region consists of the U.S., Canada, and

Puerto Rico. Id. Citigroup operates via two primary business segments consisting of a Global

Consumer Banking (referred to also as “GCB”) segment and an Institutional Clients Group

segment. Id. The term “Citi” is used herein to refer to Defendant Citigroup, Inc. and all of its

consolidated subsidiaries. Id.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             2
            Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 3 of 63




       5.       On information and belief, Citibank NA “is a commercial bank and wholly owned

subsidiary of Citigroup.” See id. at 168. Citibank NA is one of Citigroup’s “consolidated

subsidiaries in which it holds, directly or indirectly, more than 50% of the voting rights or where it

exercises control.” Id. Citibank NA offers “consumer finance, mortgage lending and retail banking

(including commercial banking) products and services; investment banking, cash management and

trade finance; and private banking products and services.” Id. These Citi products and services

include Citibank NA offering, issuing, providing, registering, facilitating, maintaining, transacting,

authenticating, and processing payment cards (e.g., credit card and debit cards) account services

and transactions for Citi’s customers, consumers, and clients. See, e.g., Card Agreement, CITI,

https://www.citi.com/credit-cards/compare-credit-cards/citi.action?ID=CMA-PIT (indicating that

“This Card Agreement…is your contract with us” and indicating that “us” means “Citibank, N.A.”)

(last visited June 11, 2021).

       6.       On information and belief, the Citi Defendants, individually and via their

subsidiaries and affiliates, contract with and issue credit and debit cards to their customers

(“cardholders”) to provide card services. See id. The Asserted Patents cover Citi’s products,

services, and methods related to offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing commercial transactions via credit and debit cards and

associated accounts, which are designed, developed, manufactured, distributed, sold, offered for

sale, and used by the Citi Defendants and/or their customers, consumers, and clients. For example,

within Citi’s Global Consumer Banking segment, Defendants infringe the Asserted Patents via at

least Citi’s “Citi-branded cards,” and “retail banking,” which are services that allow Citi’s clients

and consumers to conduct financial and banking transactions via credit and debit cards, and their

associated accounts. See 2020 Annual Report, at 27. Moreover, Defendants’ infringing credit and


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             3
             Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 4 of 63




debit card account systems and processes are compatible with application (“app”)-based mobile

payment methods via third-party services, such as Google Pay, and Samsung Pay that are installed

on a consumer’s device, such as a mobile phone, tablet, or smartwatch. See, e.g., Citi | G Pay, Show

with     east      online      and      on      the     go,      CITI,     https://www.citi.com/credit-

cards/creditcards/citi.action?ID=citi-google-pay (last visited June 11, 2021).

        7.       On information and belief, Defendants, on their own and/or via subsidiaries and

affiliates, maintain a corporate and commercial presence in the United States, including in Texas

and this District, via at least its 1) physical bank locations, operation centers, and ATM locations

established throughout Texas, including this District; 2) Citi’s online presence (e.g., citi.com and

citigroup.com) that provides to consumers access to Citi’s products and services, including those

identified as infringing herein; and 3) consumers and clients of Citi who utilize Citi credit and debit

card account services, at the point of sale, including via contactless payment methods, in numerous

merchant physical and online sites, i.e., retail stores, restaurants, and other service provides

accepting Citi credit and debit cards. See, e.g., 2020 Annual Report, at 184 (“GCB includes a global,

full-service consumer franchise delivering a wide array of banking, credit card, lending and

investment services through a network of local branches, offices and electronic delivery systems.”).

Such credit and debit card account services include systems and methods for processing digital

transactions, via online transactions and mobile payment solutions. See, e.g., Consumer Business,

CITI, https://www.citigroup.com/citi/about/consumer_businesses.html (“With physical cards

rapidly digitizing, we continued to expand digital lending capabilities and point-of-sale solutions to

give customers ease, convenience and choice in payments.”). Defendants, on their own and/or via

alter egos, agents, subsidiaries, partners, and affiliates, maintain an operations center in this District

located at 100 Citibank Dr, San Antonio, TX 78245, among other properties identified herein. Thus,


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                 4
             Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 5 of 63




the Citi Defendants do business, including committing infringing acts, in the U.S., the state of

Texas, and in this District.

                                  JURISDICTION AND VENUE

        8.       This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

        9.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        A.       Defendant Citigroup
        10.      On information and belief, Defendant Citigroup is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due

at least to its substantial business in this State and this District, including: (A) at least part of its

infringing activities alleged herein which purposefully avail the Defendant of the privilege of

conducting those activities in this state and this District and, thus, submits itself to the jurisdiction

of this court; and (B) regularly doing or soliciting business, engaging in other persistent conduct

targeting residents of Texas and this District, and/or deriving substantial revenue from infringing

goods offered for sale, sold, and imported and services provided to and targeting Texas residents

and residents of this District vicariously through and/or in concert with its alter egos, intermediaries,

agents, distributors, partners, subsidiaries, clients, customers, affiliates, and/or consumers.

        11.      For example, Citigroup owns and/or controls multiple subsidiaries and affiliates,

including, but not limited to Defendant Citibank NA that has a significant business presence in the

U.S. and in Texas. See, e.g., Search & Apply for Jobs, CITIGROUP.COM, https://jobs.citi.com/search-

jobs?k=&l=&orgIds=287-34934 (Filter by “State” and “City” to see Citi employment locations

across Texas, including Austin and San Antonio, soliciting 92 job openings) (last visited June 14,


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                5
           Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 6 of 63




2021). Citigroup, via its own activities and via at least wholly owned subsidiary Citibank NA, has

an operations center in San Antonio, TX, among other properties, in this District, at 100 Citibank

Dr, San Antonio, TX 78245. See Shape your Career with Citi in San Antonio, Texas,

CITIGROUP.COM, https://jobs.citi.com/sanantonio (“We are extremely proud to be the home away

from home for 2,400 talented, dedicated, and inspiring people at various stages of life.”) (last visited

June 14, 2021). Bexar county CAD search results show that Defendant Citibank NA’s subsidiary

Citicorp Credit Services Inc. (USA) (“Citicorp Credit”) is the listed owner of Citigroup’s San

Antonio operations center, which is a campus comprising at least four separate structures. See

Property      Search   Results   >    1    -   24   of    24   for    Year    2021,    BEXAR     CAD,

http://bexar.trueautomation.com/clientdb/SearchResults.aspx?cid=110 (under advanced property

search type “citi”) (last visited June 14, 2021). Citicorp Credit is registered to do business in Texas

and is 100% owned by Citibank NA. Citigroup’s operations center employs over two thousand

(2,000) residents of the state of Texas and this District. See CITI HOSTS SEPTEMBER BOARD OF

DIRECTORS MEETING, SAN ANTONIO CHAMBER                         OF    COMMERCE, Sept. 27, 2019,

https://www.sachamber.org/news/2019/09/27/board-action-report-september-2019/ (“Citi employs

2,500 employees locally and has an established reputation for being military friendly, embracing

an inclusive office culture, and championing healthy work-life balance. Citi demonstrates its

commitment to the community through corporate giving campaigns and employee volunteer

partnerships with more than 20 organizations, and last year Citi employees dedicated more than

10,000 hours to volunteer efforts.”) (last visited June 14, 2021).

        12.     Other subsidiaries of Defendants, including Citifinancial Inc. and Citimortgage Inc.,

are listed owners of residential properties in Bexar county. Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc. are each registered to do business in Texas.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                               6
          Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 7 of 63




       13.     Such a corporate and commercial presence in Texas, including in this District, by

Defendant Citigroup furthers the development, design, manufacture, distribution, sale, and use of

Citigroup’s infringing products, services, and methods for offering, issuing, providing, registering,

facilitating, maintaining, transacting, authenticating, and processing commercial transactions via

credit and debit cards and associated accounts. Through direction and control of its alter egos,

intermediaries, agents, subsidiaries and affiliates, Citigroup has committed acts of direct and/or

indirect patent infringement within Texas, this District, and elsewhere in the United States, giving

rise to this action and/or has established minimum contacts with Texas such that personal

jurisdiction over Citigroup would not offend traditional notions of fair play and substantial justice.

       14.     On information and belief, Citigroup controls or otherwise directs and authorizes all

activities of its alter egos, intermediaries, agents, subsidiaries, and affiliates, including, but not

limited to Defendant Citibank NA and other subsidiaries Citicorp Credit, Citifinancial Inc., also

known as CFNA Receivables (TX) LLC, and Citimortgage Inc. Via its own activities and via at

least these entities, Citigroup has substantial business operations in Texas, which include retail and

non-profit partners, clients, customers and related financial products and services, such as retail

banking services, investment services, Citi-branded cards, and private label and co-brand cards.

Citigroup has placed and continues to place infringing products, services, and methods for offering,

issuing, providing, registering, facilitating, maintaining, transacting, authenticating, and processing

commercial transactions via credit and debit cards and associated accounts, including related

mobile, contactless, and online payment systems, into the U.S. stream of commerce. Citigroup has

placed such products, services, and methods into the stream of commerce with the knowledge and

understanding that such products are, will be, and continue to be sold, offered for sale, and/or used

in this District and the State of Texas. See Litecubes, LLC v. Northern Light Products, Inc., 523


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              7
          Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 8 of 63




F.3d 1353, 1369-70 (Fed. Cir. 2008) (“[T]he sale [for purposes of § 271] occurred at the location

of the buyer.”).

        15.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(c) and 1400(b). As

alleged herein, Defendant Citigroup has committed acts of infringement in this District. As

further alleged herein, Defendant Citigroup, via its own operations and employees located there and

via ratification of Defendant Citibank NA’s presence and the presence of other subsidiaries as

agents and/or alter egos of Citigroup, has a regular and established place of business, in this District

at least at an operations center located at 100 Citibank Dr, San Antonio, TX 78245. Accordingly,

Citigroup may be sued in this district under 28 U.S.C. § 1400(b).

        B.      Defendant Citibank NA
        16.     On information and belief, Defendant Citibank NA is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm

Statute, due at least to its substantial business in this State and this District, including: (A) at least

part of its infringing activities alleged herein which purposefully avail the Defendant of the privilege

of conducting those activities in this state and this District and, thus, submits itself to the jurisdiction

of this court; and (B) regularly doing or soliciting business, engaging in other persistent conduct

targeting residents of Texas and this District, and/or deriving substantial revenue from infringing

goods offered for sale, sold, and imported and services provided to and targeting Texas residents

and residents of this District vicariously through and/or in concert with its alter egos, intermediaries,

agents, distributors, importers, customers, subsidiaries, and/or consumers. For example, Citibank

NA, including as an agent and alter ego of parent company Citigroup, owns a Citi operations center

in San Antonio, TX, via its subsidiary Citicorp Credit Services Inc. (USA), that employs over 2,000

Citi employees, operates a large network of Citibank ATMs, and maintains in a retail services and



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   8
          Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 9 of 63




retail banking business that provides to products, services, and methods that include Citibank NA

offering, providing, registering, facilitating, maintaining, transacting, authenticating, and

processing credit card and debit card account services, via credit and debit cards and associated

accounts, including related mobile, contactless, and online payment systems, for Citi’s customers,

consumers, and clients in Texas and this District. Moreover, Citibank NA identifies itself as the Citi

entity that issues Citi credit and debit cards to Citi’s clients, consumers, and customers. See, e.g.,

Card                   Agreement,                   CITI,                  available                  at

https://www.citi.com/CRD/PDF/CMA/cardAgreement/CMA_PID410.pdf (“This Card Agreement

(Agreement) is your contract with us,” and, under Definitions, “we, us and our – Citibank, N.A.”)

(last visited June 17, 2021).

        17.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(c) and 1400(b).

Defendant Citibank NA has committed acts of infringement in this District. As further alleged

herein, Defendant Citibank NA, via its own operations and employees located there and via

ratification of its subsidiary Citicorp Credit Services Inc. (USA)’s presence and the presence of

other subsidiaries as agents and/or alter egos of Citibank NA, has a regular and established place of

business, in this District at least at an operations center located at 100 Citibank Dr, San Antonio,

TX 78245. Accordingly, Citibank NA may be sued in this district under 28 U.S.C. § 1400(b).

        18.     On information and belief, Defendants Citigroup and Citibank NA each have

significant ties to, and presence in, the State of Texas and this District, making venue in this District

both proper and convenient for this action.

                      THE ASSERTED PATENTS AND TECHNOLOGY
        19.     The Asserted Patents cover various aspects of products, services, and methods that

include the Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                9
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 10 of 63




transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients, including Citi’s internal payment

processing, authentication, authorization, and fraud detection systems and methods, referred to

herein collectively as the “Accused Instrumentalities.” The apparatuses, systems, and methods

described in each of the Asserted Patents apply, for example, to systems for securing, authorizing,

and facilitating financial transactions, i.e., purchases, related to credit and debit card accounts.

        20.     On information and belief, a significant portion of the operating revenue of the Citi

Defendants is derived from offering and selling products, services, and methods related to issuing,

providing, registering, facilitating, maintaining, transacting, authenticating, and processing credit

card and debit card accounts, and related financial benefits of, including fees and interest, for Citi’s

customers, consumers, and clients. Citi’s North America revenues in 2020 were $19.1 billion U.S.

dollars; this included Citi-branded card revenues of $8.8 billion U.S. dollars. See 2020 Annual

Report, at 7.

        21.     The Asserted Patents cover Accused Instrumentalities of the Citi Defendants that

secure, authorize, and facilitate mobile payments, contactless payments, and online payments using

credit and debit card accounts activated, offered, issued, provided, established, registered,

facilitated, and maintained by Citi, including by the Citi Defendants and their alter egos,

intermediaries, agents, distributors, partners, subsidiaries, and clients. Clients, customers, and

consumers of the Accused Instrumentalities use such products at the point of sale, for example, via

mobile wallets provided on a mobile device with the appropriate smartcard and/or app installed

(and in some cases the software is native to the device) or via an embedded chip or smartcard

embedded within a physical credit or debit card. In other instances, the Accused Instrumentalities




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                10
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 11 of 63




may be utilized in online purchases conducted over a network (e.g., the Internet) and/or when the

user of the payment card account is registering, activating, or maintaining the account.

       22.     On information and belief, Citi’s credit and debit card account services utilize the

Europay, Mastercard, and Visa (EMV) standards in processing, securing, and authenticating

financial transactions. For example, the Citi Defendants provide payment applications (often

provisioned to a Secure Element) that use EMV standards to process payments. In some cases, the

Citi Defendants’ payment applications reside on a user’s mobile device (e.g., stored in a Secure

Element or other secure memory), allowing the user to make payments via a Citi credit or debit

card without presenting the physical card at the time of payment (referred to herein as a “mobile

payment”). Citi’s mobile payments can be facilitated by using mobile wallets such as Google Pay

and Samsung Pay, such as shown below:




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         11
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 12 of 63




       23.     Mobile wallets may be implemented as an application (or “app”) on a mobile device,

e.g., a mobile phone, tablet, or smartwatch. In some implementations, mobile wallets utilize Host

Card Emulation, where, instead of storing the Citi’s payment application in a Secure Element on

the host device, it is stored in the host CPU or remotely, e.g., in the cloud. In either case, mobile

payments are made wirelessly, without contact needed between payment device and payment

terminal, via, for example, Near Field Communication (“NFC”) protocols or Magnetic Secure

Transmission (MST), as explained below. A user need only hold the mobile device close to the

payment terminal in order to establish communication between the payment application and the

payment terminal. These wireless methods utilized with EMV deliver secure transactions between

a payment terminal and the mobile device.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           12
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 13 of 63




       24.     On information and belief, as indicated below, Citi encourages its clients,

consumers, and customers to shop with its Citi credit and debit cards using a digital wallet service

which provides a distribution channel by which Citi’s payment applications (e.g., via the Secure

Element on the mobile device) can be accessed and used:




See Digital Wallets Demystified, CITI, https://www.citi.com/credit-cards/credit-card-
rewards/digital-wallets-and-virtual-wallets (last visited June 15, 2021).
       25.     The Accused Instrumentalities also include at least Defendants’ payment card (e.g.,

credit card and debit card) related products, services, and methods for card payments using a

physical credit card having an embedded chip or smartcard. See, e.g., View and Compare All Credit

Cards, CITI, https://www.citi.com/credit-cards/compare/view-all-credit-cards (last visited June 15,

2021). For example, the Citi Defendants’ payment applications reside on microchips embedded on




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                          13
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 14 of 63




Citi’s credit and debit cards, which allow the user to tap the payment card to a reader and complete

a transaction wirelessly and without contact between the card’s magnetic stripe and the reader.




       26.     On information and belief, the Accused Instrumentalities include at least

Defendants’ payment card (e.g., credit card and debit card) related products, services, and methods

for contactless payments using a physical credit card having an embedded chip or smartcard that

utilize EMV standards for contactless payment. See, e.g., View and Compare All Credit Cards, CITI,

https://www.citi.com/credit-cards/compare/view-all-credit-cards (last visited June 15, 2021). These

credit and debit cards include contactless payment functionality indicted by the signal    symbol,

and further described below.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           14
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 15 of 63




See Citi Credit Card Benefits, CITI, https://www.cardbenefits.citi.com/Products/Contactless-Card
(last visited June 15, 2021).
         27.    On information and belief, a process referred to as “tokenization,” which is also part

of the EMV standards, is also utilized by the Citi Defendants in authorizing credit and debit

transactions, via online payments, in-app payments, and mobile payments. As explained below, a

“payment token” is a “surrogate value for a PAN” (a primary account number). In tokenization,

“Payment Tokens are requested, generated, issued, provisioned, and processed as a surrogate for

PANs.”            See            also           Introducing             Tokenization,            CITI,

https://www.citibank.com/tts/sa/commercial_cards/newsletter/2016_Q3/tokenization.html

(“Tokenization is the process of substituting a sensitive data element with a non-sensitive

equivalent, referred to as a token, which has no extrinsic or exploitable meaning or value.”) (last

visited June 18, 2021).




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            15
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 16 of 63




       28.     Via mobile wallet applications, such as Google Pay, tokenization is implemented by

the Citi Defendants assigning a “virtual account number” or token that “securely links the actual

card number to a virtual card on the user’s Google Pay-enabled device.”




       29.     The Citi Defendants, as a payment card account issuer, direct and control the

operation of mobile wallets and contactless payments utilizing microchips or smartcards embedded

within the physical credit or debit card. As described below with respect to the mobile wallet Google




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           16
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 17 of 63




Pay, for example, the Citi Defendants provision third-party mobile wallets with the Citi Defendants’

own credentials and EMV payment applications.




       30.     The Accused Instrumentalities include Citi’s products, processes, and systems

offering, issuing, providing, registering, facilitating, maintaining, transacting, authenticating, and

processing credit card and debit card accounts and related products and services for Citi’s

customers, consumers, and clients, including Citi’s internal payment processing, authentication,

authorization, and fraud detection systems and methods, related to at least the following Citi

payment cards: Citi Custom CashSM Card; Citi® Diamond Preferred® Credit Card; Citi® Double

Cash Credit Card; Citi Rewards+® Credit Card; Citi Premier® Credit Card; Citi Prestige® Credit

Card; Citi® Secured Mastercard® Credit Card; Citi Simplicity® Credit Card; Citi® /

AAdvantage® Platinum Select® World Elite Mastercard® Credit Card; American Airlines

AAdvantage® MileUp℠ Mastercard® Credit Card; Citi® / AAdvantage® Executive World Elite

Mastercard® Credit Card; CitiBusiness® / AAdvantage® Platinum Select® Mastercard® Credit

PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            17
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 18 of 63




Card; Shop Your Way Mastercard; Sears Mastercard; Sears Mastercard with Thank You Rewards;

Exxon Mobile Smart Card; Costco Anywhere Visa® Credit Card by Citi; Costco Anywhere Visa®

Business Credit Card by Citi; Expedia® Rewards Credit Card from Citi; Expedia® Rewards

Voyager Credit Card from Citi; AT&T Access Credit Card From Citi; Citi Wayfair MasterCard;

MY BEST BUY® VISA® PLATINUM; Brooks Brothers Platinum Mastercard; Home Depot

Commercial Revolving Charge Card; Home Depot Commercial Account; Home Depot Consumer

Credit Card; Shell Fuel Rewards Mastercard; and Citibank® Debit Card. See, e.g., Payments

compatible with your life, CITI, https://www.citi.com/credit-cards/creditcards/citi.action?ID=citi-

google-pay (“All Citi branded consumer credit and debit cards issued in the US are eligible for

Google Pay, except for ATM cards, American Express cards, and Citi® / AAdvantage® cards. Citi

branded business cards are not eligible for Google Pay, except for US issued Costco Anywhere

Visa® Business cards.”) (last visited June 17, 2021).

       31.     The Accused Instrumentalities of the Citi Defendants infringe at least claims of the

’671 patent, which provide technological solutions and improvements addressing security concerns

surrounding the provisioning of credentials to, and transactions performed using, digital wallets.

Though conventional methods for securing financial transactions utilized use of personal

identifiers, such as PINs, such identifiers could be easily duplicated or discovered. Even with the

use of electronic wallets and more intelligent instruments, there remained a need to further

safeguard electronic transactions against evolving threats. In at least one exemplary embodiment,

the ’671 patent addresses the need for securing RFID transactions by establishing a challenge from

a computer-based system sent to an intelligent token of a client. The token generates a challenge

response that is received by the computer-based system. Credentials, assembled by the computer-

based system, include a key. In a given transaction, a client may make a request to the computer-


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         18
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 19 of 63




based system including at least a portion of the assembled credentials. The computer-based system

may validate the portion of the assembled credentials with the key, and provide access to a

transaction service. Utilizing systems and methods such as these, the ‘671 patent’s claims allow

payment card issuers to secure direct and safe transactions between consumers and merchants.

       32.     The Citi Defendants infringe the ’671 patent by enabling and conducting mobile

payments that utilize mobile wallets, such as Google Pay and Samsung Pay. These mobile wallets

conform to EMV standards. As part of utilizing a consumer’s mobile wallet, the Citi Defendants

conduct an enrollment process, which forwards a challenge to a consumer’s mobile device, i.e., an

intelligent token, as shown below.




       33.     As described below, the challenge is used in the enrollment process for

identification and verification of the consumer, as a user of the mobile wallet, and for device


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                        19
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 20 of 63




attestation to determine that the device is in a trusted state. Furthermore, the Citi Defendants receive

this challenge response.




        34.    The Citi Defendants further assemble credentials, including encryption keys, to be

used when effecting transactions, referred to as “provisioning” below.




        35.    In a given transaction, the Citi Defendants receive a request from the consumer’s

mobile wallet, which include the assembled credentials, such as the application primary account

number (PAN or also token) and an Application Cryptogram, which is encrypted with the provided




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              20
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 21 of 63




key. As described below, the Citi Defendants validate the consumer’s credentials using the provided

key.




       36.     Once the mobile wallet is validated, as described below, the transaction is allowed

to proceed.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         21
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 22 of 63




        37.     The Accused Instrumentalities of the Citi Defendants infringe at least the claims of

the ’509 patent, which provide technological solutions and improvements for facilitating payment

transactions. Conventional methods for payment transactions, particularly RFID transactions, had

problems supporting multiple payment systems. The ’509 patent discloses a computer-based system

that queries a payment system directory and selects the appropriate payment system. The directory

may contain algorithms or rules to allow selection of a payment system based upon payment

information, the type of transaction, or the transaction instrument issuer. Payment information may

include a proxy account number. Once the payment system is selected, an authorization request

with payment information is sent to the payment system. A payment authorization is received by

the computer-based system. Systems and methods of the ’509 patent, such as these, allow a payment

system directory to identify a payment system that is mutually supported and appropriate for a

particular transaction.

        38.     In response to a command from a point of sale terminal, Citi Defendants, via a

computer-based system that operates the payment application provisioned by the Citi Defendants,

query an onboard payment system directory, as indicated below.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                          22
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 23 of 63




       39.     The Citi Defendants’ card application stored in a mobile wallet, for example,

provides an identification of each supported candidate payment system. A candidate payment

system is located for processing a transaction and receives payment information related to the

transaction to develop a payment authorization.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                    23
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 24 of 63




       40.     As explained below, the Citi Defendants’ card application stored in a mobile wallet

sends transaction information to the issuer, through the payment system, for authorization.




       41.     As explained below, the Citi Defendants store a token, in place of a primary account

number (“PAN”), in a mobile wallet application, for example.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         24
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 25 of 63




       42.     The Citi Defendants’ card application stored in a mobile wallet transmits a payment

authorization request, related to the transaction, through the payment system for processing. As

indicated below, the card application receives the issuer authorization through the payment system.




       43.     The Accused Instrumentalities of the Citi Defendants infringe at least the claims of

the ’369 patent, which provide technological solutions and improvements for facilitating payment

transactions. Conventional methods for payment transactions, particularly RFID transactions, had

problems supporting multiple payment systems. The ’369 patent provides systems and methods that

can be used by smartcards, including contactless credit and debit cards and mobile wallets. The

smartcard receives a payment request for a transaction. The smartcard determines a first payment

system for processing the transaction, where such determination includes a query for payment

directory information stored on the smartcard. The smartcard transmits to a point of sale device

(POS) an identification of the payment system. Systems and methods of the ’369 patent, such as

these, allow a payment system directory to identify a payment system that is mutually supported

and appropriate for a particular transaction.

       44.     The Citi Defendants provide contactless credit and debit cards and mobile wallet

payment applications configured with smartcards that receive payment requests from POS

terminals. For example, in a Kernel 2 application (i.e., a MasterCard transaction) a card responds

to an Application Cryptogram (AC) command from the terminal, as indicated below.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         25
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 26 of 63




       45.     The smartcard provided by Citi Defendants in contactless cards and mobile wallets

query a payment system directory in response to a command from the POS terminal. The contactless

card or mobile wallet, via the smartcard, will transmit an identification of each supported payment

system. The identification is usable by the POS terminal. As shown below, a POS device may

support one or more applications (payment systems), where each payment system is associated with

an Application Identifier (AID), e.g., Visa AIDs are routed through VisaNet—the payment system.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         26
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 27 of 63




       46.     The Accused Instrumentalities of the Citi Defendants infringe at least claims of the

’181 patent, which provide technological solutions and improvements for payment system

technologies, including methods for authorizing RFID transaction devices. Conventional methods

for securing RFID transactions required that during a transaction, the device user provide a

secondary form of identification. Such methods, however, increased the time to complete the

transaction, which created a barrier to adoption of the methods by users. In at least exemplary

embodiment, the ’181 patent addresses the need for securing RFID transactions by generating a

unique tag comprising a counter value, a device identifier, and a randomly generated number. After

generating this tag and receiving verification, the device increments the counter value and

authorizes a transaction. The methods from the ’181 patent ensure that transactions devices are used

for intended transactions and provide security for consumers, without increasing the time to

complete the transactions and without device user intervention.

       47.      The Citi Defendants, for example, support mobile payments that utilize mobile

wallets, such as Google Pay and Samsung Pay. These mobile wallets conform to EMV standards.

As described below with respect to the mobile wallet Google Pay and as one example, the Citi

Defendants provision mobile wallets with their own credentials and EMV applications. This card

application generates an Application Cryptogram for authentication. The Application Cryptogram

for online authorization (ARQC) consists of an unpredictable number from an RFID terminal.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                          27
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 28 of 63




       48.     The Application Cryptogram is encrypted using a Limited use Key (LUK) from the

terminal, as indicated below. The LUK includes the Application Transaction Counter (ATC) value

at the time the LUK was generated, and an Application Cryptogram Master Key, which uniquely

identifies the RFID terminal.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                    28
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 29 of 63




       49.     The microchip card application of the Citi Defendants transmits the ARQC to a

RFID terminal, as described below, and the ATC is incremented to indicate whether thresholds of

the LUK have been exceeded or not.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                      29
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 30 of 63




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                   30
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 31 of 63




       50.     The RFID transaction is authorized once the Citi Defendants verify the LUK and the

ARQC.




       51.     The Accused Instrumentalities of the Citi Defendants infringe at least the claims of

the ’985 patent, which provide methods and systems for authorizing payment transactions for

customers with more than one transaction instrument representing a single transaction account. In

the ’985 patent, customer-level transaction data may be determined to be common to more than one



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                         31
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 32 of 63




instrument, and such data may be analyzed in order to authorize a payment transaction. Data

elements may be verified across multiple records for an individual customer. One advantage of such

verification is that it improves the accuracy of transaction risk calculations, for example, by

reducing the probability of errors during fraud detection. Other advantages include providing

merchants with comparison results at the data element level to assist in a decision-making process.

In at least one exemplary embodiment of the ’985 patent, a computer system may receive an

authorization request from a merchant for a transaction. Such transaction may be initiated by using

a transaction instrument corresponding to a user. The computer system may determine a second

transaction instrument corresponding to the user. To authorize the transaction, the computer system

may analyze transaction data that corresponds to transaction data associated with the second

transaction. The ‘985 patent allows for increased security and confidence during a transaction and

reduces the number of incorrectly declined transactions due to authorization errors as well as

providing an increase in customer satisfaction.

       52.     The Citi Defendants infringe the ’985 patent by enabling and conducting mobile

payments that use the Citi’s Defendants EMV payment applications in conjunction with mobile

wallets, such as Google Pay and Samsung Pay. The Citi Defendants create virtual account numbers,

referred to as tokens in the mobile wallet context, for provisioning to mobile wallets and initiating

payment card transactions. Citi credit card transactions made online by consumers may also utilize

virtual account numbers, as shown below.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           32
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 33 of 63




       53.      As shown below, tokenized account numbers (i.e., a first transaction instrument)

are sent to the Citi Defendants for de-tokenization and authorization.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                      33
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 34 of 63




       54.     As explained below, upon receipt of a Payment Token, the Citi Defendants convert

the token into the corresponding Citi account number (PAN) of the user.




       55.     The Citi Defendants analyze the transaction data in order to authenticate the

transaction, as explained below in relation to an EMV-type transaction.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                     34
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 35 of 63




       56.       Based on the analysis for authentication, the Citi Defendants respond to the

authorization request with an authorization message.




       57.       By utilizing EMV standards, the Accused Instrumentalities include systems and

methods for offering, providing, registering, facilitating, maintaining, transacting, authenticating,

and processing commercial transactions via credit and debit cards and associated accounts that are

covered by the Asserted Patents. Along with the above technology discussion, each respective

Count below describes how the Accused Instrumentalities infringe on specific claims of the

Asserted Patents.

                                             COUNT I
                       (INFRINGEMENT OF U.S. PATENT NO. 7,953,671)
       58.       Plaintiff incorporates paragraphs 1 through 57 herein by reference.

       59.       Plaintiff is the assignee of the ’671 patent, entitled “Methods and Apparatus for

Conducting Electronic Transactions,” with ownership of all substantial rights in the ’671 patent,

including the right to exclude others and to enforce, sue, and recover damages for past and future

infringements.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           35
           Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 36 of 63




       60.     The ’671 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’671 patent issued from U.S. Patent Application No.

12/275,924.

       61.     The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’671 patent in this District and elsewhere in Texas

and the United States.

       62.     On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’671 patent,

which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients, as used in mobile payments and digital

wallets.

       63.     Defendant Citigroup directly infringes the ’671 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’671 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.

       64.     Furthermore, Defendant Citigroup directly infringes the ’671 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’671 patent


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            36
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 37 of 63




under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused

Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both

the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.

       65.      For example, the Citi Defendants infringe claim 1 of the ’671 patent via its Accused

Instrumentalities that utilize methods that implement EMV standards for mobile or contactless

payments. The Citi Defendants provide, for example, to consumers payment cards, such as credit

and debit cards, that support mobile or contactless payments that conform to the EMV standards.

The Citi Defendants’ mobile payments can be facilitated by using mobile wallets such as Google

Pay and Samsung Pay. The Citi Defendants, as the payment card issuer, direct and control,

including via their alter egos, agents, affiliates, partners, and subsidiaries, the operation of these

mobile or contactless payments conducted using Citi issued payment cards, including the

provisioning, authenticating, and authorizing of mobile payment wallets and transactions therein.

       66.      The Accused Instrumentalities implement the method of claim 1 of the ’671 patent.

The technology discussion above and the example Accused Instrumentalities provide context for

Plaintiff’s allegations that each of those limitations are met. For example, the Accused


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            37
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 38 of 63




Instrumentalities include a method that implements the steps of forwarding, by a computer-based

system for conducting a transaction, a challenge to an intelligent token of a client, wherein said

intelligent token generates a challenge response, and wherein said computer-based system

comprises a processor and a non-transitory memory; receiving, by said computer-based system,

said challenge response; assembling, by said computer-based system, credentials for a transaction

in response to verifying said challenge response, wherein said assembled credentials include a key;

receiving, by said computer-based system, a request from said client, wherein said request includes

at least a portion of said assembled credentials provided to said client; validating, by said computer-

based system, said portion of said assembled credentials with said key of said assembled

credentials; and, providing, by said computer-based system, access to a transaction service in

response to said validating.

        67.     At a minimum, the Citi Defendants have known of the ’671 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’671

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to

Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts for patents in the portfolio. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants

inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’671 Patent.

        68.     On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendants have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              38
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 39 of 63




also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’671 patent to directly infringe one or more claims

of the ’671 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’671 patent.

        69.     On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,

and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

adopting mobile payment and contactless payment standards and specifications (e.g., the EMV

standards) to allow for interoperability of Citi’s Accused Instrumentalities with other mobile

payment systems, including with mobile wallet applications; as payment card issuer, providing

EMV payment applications, related tokens, and virtual account numbers to third-party mobile

wallet providers, point of sale terminal providers, merchants (including online and mail order), and

users; maintaining such EMV payment applications by personalizing transaction devices with the

payment applications, generating and installing cryptographic keys, and processing transactions;

partnering with retailers and private labels to “co-brand” cards that incentivize use of Citi’s payment

cards in commerce; creating and/or maintaining established distribution channels for the Accused

Instrumentalities into and within the United States; manufacturing and designing the Accused

Instrumentalities in conformity with U.S. laws and regulations; distributing or making available

instructions or manuals for these products and related processes to purchasers and prospective


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              39
          Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 40 of 63




buyers; testing Citi’s mobile and contactless payment features in the Accused Instrumentalities;

providing websites (e.g., citi.com and citigroup.com) and mobile applications for clients,

customers, and consumers for registering, activating, maintaining, and using (including accessing

infringing features of) the Accused Instrumentalities, and/or providing technical support,

replacement parts or services for these products and services to purchasers and other consumers,

including overdraft protection services, in the United States. See, e.g., Pay and go, just about

anywhere,      CITI,   https://www.citi.com/credit-cards/creditcards/citi.action?ID=citi-samsung-pay

(last visited June 17, 2021) (explaining “How Samsung Pay Works” and “How to Set Up Samsung

Pay” and “Where Samsung Pay Works”).

         70.     On information and belief, despite having knowledge of the ’671 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’671 patent, the

Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’671 patent

have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.

         71.     Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             40
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 41 of 63




                                             COUNT II
                      (INFRINGEMENT OF U.S. PATENT NO. 8,066,181)
       72.     Plaintiff incorporates paragraphs 1 through 71 herein by reference.

       73.     Plaintiff is the assignee of the ’181 patent, entitled “RF Transaction Authentication

Using a Random Number,” with ownership of all substantial rights in the ’181 patent, including the

right to exclude others and to enforce, sue, and recover damages for past and future infringements.

       74.     The ’181 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’181 patent issued from U.S. Patent Application No. US

12/256,310.

       75.     The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’181 patent in this District and elsewhere in Texas

and the United States.

       76.     On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’181 patent,

which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients.

       77.     Defendant Citigroup directly infringes the ’181 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’181 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.

       78.     Furthermore, Defendant Citigroup directly infringes the ’181 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            41
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 42 of 63




subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’181 patent

under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused

Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both

the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.

       79.      For example, the Citi Defendants infringe claim 1 of the ’181 patent via its Accused

Instrumentalities that utilize methods that implement EMV standards for mobile or contactless

payments. The Citi Defendants provide, for example, to consumers payment cards, such as credit

and debit cards, that support mobile or contactless payments that conform to the EMV standards.

The Citi Defendants’ mobile payments can be facilitated by using mobile wallets such as Google

Pay and Samsung Pay, or such contactless payments can be facilitated by using microchips

embedded on the physical credit or debit card of Citi. The Citi Defendants, as the payment card




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            42
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 43 of 63




issuer, direct and control, including via their alter egos, agents, affiliates, partners, and subsidiaries,

the operation of these mobile or contactless payments conducted using Citi issued payment cards.

        80.     The Accused Instrumentalities implement the method of claim 1 of the ’181 patent.

The technology discussion above and the example Accused Instrumentalities provide context for

Plaintiff’s allegations that each of those limitations are met. For example, the Accused

Instrumentalities include a method that implements the steps of generating, in a radio frequency

identification (RFID) transaction device, an RFID transaction device authentication tag using a

random number, a transaction device identifier, and a counter value, wherein the random number

is received from an RFID reader; transmitting the RFID transaction device authentication tag to the

RFID reader; and incrementing the counter value; wherein an RFID transaction is authorized in

response to verification of the RFID transaction device authentication tag.

        81.     At a minimum, the Citi Defendants have known of the ’181 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’181

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to

Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts for patents in the portfolio. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants

inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’181 Patent.

        82.     On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendants have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                                 43
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 44 of 63




also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’181 patent to directly infringe one or more claims

of the ’181 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’181 patent.

        83.     On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,

and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

adopting mobile payment and contactless payment standards and specifications (e.g., the EMV

standards) to allow for interoperability of Citi’s Accused Instrumentalities with other mobile

payment systems, including with mobile wallet applications; as payment card issuer, providing

EMV payment applications, related tokens, and virtual account numbers to third-party mobile

wallet providers, point of sale terminal providers, merchants (including online and mail order), and

users; maintaining such EMV payment applications by personalizing transaction devices with the

payment applications, generating and installing cryptographic keys, and processing transactions;

partnering with retailers and private labels to “co-brand” cards that incentivize use of Citi’s payment

cards in commerce; creating and/or maintaining established distribution channels for the Accused

Instrumentalities into and within the United States; manufacturing and designing the Accused

Instrumentalities in conformity with U.S. laws and regulations; distributing or making available

instructions or manuals for these products and related processes to purchasers and prospective


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              44
          Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 45 of 63




buyers; testing Citi’s mobile and contactless payment features in the Accused Instrumentalities;

providing websites (e.g., citi.com and citigroup.com) and mobile applications for clients,

customers, and consumers for registering, activating, maintaining, and using (including accessing

infringing features of) the Accused Instrumentalities, and/or providing technical support,

replacement parts or services for these products and services to purchasers and other consumers,

including overdraft protection services, in the United States. See, e.g., Pay and go, just about

anywhere,      CITI,   https://www.citi.com/credit-cards/creditcards/citi.action?ID=citi-samsung-pay

(last visited June 17, 2021) (explaining “How Samsung Pay Works” and “How to Set Up Samsung

Pay” and “Where Samsung Pay Works”).

         84.     On information and belief, despite having knowledge of the ’181 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’181 patent, the

Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’181 patent

have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.

         85.     Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             45
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 46 of 63




                                             COUNT III
                      (INFRINGEMENT OF U.S. PATENT NO. 8,794,509)
        86.     Plaintiff incorporates paragraphs 1 through 85 herein by reference.

        87.     Plaintiff is the assignee of the ’509 patent, entitled “Systems and Methods for

Processing a Payment Authorization Request over Disparate Payment Networks,” with ownership

of all substantial rights in the ’509 patent, including the right to exclude others and to enforce, sue,

and recover damages for past and future infringements.

        88.     The ’509 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’509 patent issued from U.S. Patent Application No.

12/353,109.

        89.     The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’509 patent in this District and elsewhere in Texas

and the United States.

        90.     On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’509 patent,

which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients.

        91.     Defendant Citigroup directly infringes the ’509 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’509 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              46
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 47 of 63




       92.      Furthermore, Defendant Citigroup directly infringes the ’509 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’509 patent

under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused

Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both

the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.

       93.      For example, the Citi Defendants infringe claim 1 of the ’509 patent via its Accused

Instrumentalities that utilize EMV standards for mobile or contactless payments. The Citi

Defendants provide, for example, to consumers payment cards, such as credit and debit cards, that

support mobile or contactless payments that conform to the EMV standards. The Citi Defendants’

mobile payments can be facilitated by using mobile wallets such as Google Pay and Samsung Pay.

The Citi Defendants, as the payment card issuer, direct and control, including via their alter egos,


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            47
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 48 of 63




agents, affiliates, partners, and subsidiaries, the operation of these mobile or contactless payments

conducted using Citi issued payment cards, including by provisioning the mobile devices with

EMV-compliant card payment applications.

        94.     The Accused Instrumentalities implement the method of claim 1 of the ’509 patent.

The technology discussion above and the example Accused Instrumentalities provide context for

Plaintiff’s allegations that each of those limitations are met. For example, the Accused

Instrumentalities include a method implementing the steps of querying, by a computer-based system

configured to facilitate a transaction, a payment system directory, wherein said payment system

directory communicates with said computer-based system, and wherein said payment system

directory comprises information regarding a plurality of candidate payment systems, and wherein

said payment system directory locates a candidate payment system for processing at least a portion

of said transaction, wherein said candidate payment system receives payment information related

to said transaction for developing a payment authorization, and wherein said payment information

includes a proxy account number; transmitting, by said computer-based system, a payment

authorization request related to said transaction to said candidate payment system; and receiving,

by said computer-based system, said payment authorization from said candidate payment system.

        95.     At a minimum, the Citi Defendants have known of the ’509 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’509

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to

Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts, including for the ’509 patent. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              48
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 49 of 63




inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’509 Patent.

        96.     On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendants have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and

also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’509 patent to directly infringe one or more claims

of the ’509 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’509 patent.

        97.     On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,

and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

adopting mobile payment and contactless payment standards and specifications (e.g., the EMV

standards) to allow for interoperability of Citi’s Accused Instrumentalities with other mobile

payment systems, including with mobile wallet applications; as payment card issuer, providing

EMV payment applications, related tokens, and virtual account numbers to third-party mobile

wallet providers, point of sale terminal providers, merchants (including online and mail order), and

users; maintaining such EMV payment applications by personalizing transaction devices with the

payment applications, generating and installing cryptographic keys, and processing transactions;


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              49
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 50 of 63




partnering with retailers and private labels to “co-brand” cards that incentivize use of Citi’s payment

cards in commerce; creating and/or maintaining established distribution channels for the Accused

Instrumentalities into and within the United States; manufacturing and designing the Accused

Instrumentalities in conformity with U.S. laws and regulations; distributing or making available

instructions or manuals for these products and related processes to purchasers and prospective

buyers; testing Citi’s mobile and contactless payment features in the Accused Instrumentalities;

providing websites (e.g., citi.com and citigroup.com) and mobile applications for clients,

customers, and consumers for registering, activating, maintaining, and using (including accessing

infringing features of) the Accused Instrumentalities, and/or providing technical support,

replacement parts or services for these products and services to purchasers and other consumers,

including overdraft protection services, in the United States. See, e.g., Pay and go, just about

anywhere,    CITI,   https://www.citi.com/credit-cards/creditcards/citi.action?ID=citi-samsung-pay

(last visited June 17, 2021) (explaining “How Samsung Pay Works” and “How to Set Up Samsung

Pay” and “Where Samsung Pay Works”).

       98.     On information and belief, despite having knowledge of the ’509 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’509 patent, the

Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’509 patent

have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             50
          Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 51 of 63




         99.    Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

                                            COUNT IV
                        (INFRINGEMENT OF U.S. PATENT NO. 8,851,369)
         100.   Plaintiff incorporates paragraphs 1 through 99 herein by reference.

         101.   Plaintiff is the assignee of the ’369 patent, entitled “Systems and Methods for

Transaction Processing Using a Smartcard,” with ownership of all substantial rights in the ’369

patent, including the right to exclude others and to enforce, sue, and recover damages for past and

future infringements.

         102.   The ’369 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’369 patent issued from U.S. Patent Application No.

12/505,164.

         103.   The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’369 patent in this District and elsewhere in Texas

and the United States.

         104.   On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’369 patent,

which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients.



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             51
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 52 of 63




       105.     Defendant Citigroup directly infringes the ’369 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’369 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.

       106.     Furthermore, Defendant Citigroup directly infringes the ’369 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’369 patent

under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused

Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both

the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA

Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            52
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 53 of 63




        107.    For example, the Citi Defendants infringe claim 1 of the ’369 patent via its Accused

Instrumentalities that implement EMV standards for mobile or contactless payments. The Citi

Defendants provide, for example, to consumers payment cards, such as credit and debit cards, that

support mobile or contactless payments that conform to the EMV standards. The Citi Defendants’

mobile payments can be facilitated by using mobile wallets such as Google Pay and Samsung Pay,

or such contactless payments can be facilitated by using microchips embedded on the physical credit

or debit card of Citi. The Citi Defendants, as the payment card issuer, perform and/or direct and

control, including via their alter egos, agents, affiliates, partners, and subsidiaries, the operation of

these mobile or contactless payments conducted using Citi issued payment cards.

        108.    The Accused Instrumentalities implement the method of claim 1 of the ’369 patent.

The technology discussion above and the example Accused Instrumentalities provide context for

Plaintiff’s allegations that each of those limitations are met. For example, the Accused

Instrumentalities include a method implementing the steps of receiving, at a smartcard, a payment

request for a transaction; determining, by the smartcard, a first payment system for processing at

least a portion of the transaction, wherein said determining includes the smartcard querying

payment directory information stored on the smartcard; and transmitting, by the smartcard, an

identification of the first payment system to a point of service (POS) device, wherein the

identification is usable by the POS device to transmit a first authorization request related to at least

a portion of the transaction to the first payment system.

        109.    At a minimum, the Citi Defendants have known of the ’369 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’369

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                               53
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 54 of 63




Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts, including for the ’369 patent. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants

inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’369 patent.

        110.    On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendant have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and

also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’369 patent to directly infringe one or more claims

of the ’369 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’369 patent.

        111.    On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,

and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

adopting mobile payment and contactless payment standards and specifications (e.g., the EMV

standards) to allow for interoperability of Citi’s Accused Instrumentalities with other mobile

payment systems, including with mobile wallet applications; as payment card issuer, providing

EMV payment applications, related tokens, and virtual account numbers to third-party mobile


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              54
            Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 55 of 63




wallet providers, point of sale terminal providers, merchants (including online and mail order), and

users; maintaining such EMV payment applications by personalizing transaction devices with the

payment applications, generating and installing cryptographic keys, and processing transactions;

partnering with retailers and private labels to “co-brand” cards that incentivize use of Citi’s payment

cards in commerce; creating and/or maintaining established distribution channels for the Accused

Instrumentalities into and within the United States; manufacturing and designing the Accused

Instrumentalities in conformity with U.S. laws and regulations; distributing or making available

instructions or manuals for these products and related processes to purchasers and prospective

buyers; testing Citi’s mobile and contactless payment features in the Accused Instrumentalities;

providing websites (e.g., citi.com and citigroup.com) and mobile applications for clients,

customers, and consumers for registering, activating, maintaining, and using (including accessing

infringing features of) the Accused Instrumentalities, and/or providing technical support,

replacement parts or services for these products and services to purchasers and other consumers,

including overdraft protection services, in the United States. See, e.g., See Citi Credit Card Benefits,

CITI, https://www.cardbenefits.citi.com/Products/Contactless-Card (last visited June 15, 2021)

(“Make everyday purchases quickly and safely with just a tap of your contactless-chip enable

card.”);      Pay     and    go,   just   about   anywhere,      CITI,    https://www.citi.com/credit-

cards/creditcards/citi.action?ID=citi-samsung-pay (last visited June 17, 2021) (explaining “How

Samsung Pay Works” and “How to Set Up Samsung Pay” and “Where Samsung Pay Works”).

           112.     On information and belief, despite having knowledge of the ’369 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’369 patent, the

Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’369 patent


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              55
          Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 56 of 63




have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.

         113.   Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

                                             COUNT V
                      (INFRINGEMENT OF U.S. PATENT NO. 9,195,985)
         114.   Plaintiff incorporates paragraphs 1 through 113 herein by reference.

         115.   Plaintiff is the assignee of the ’985 patent, entitled “Method, System, and Computer

Program Product for Customer-level Data Verification,” with ownership of all substantial rights in

the ’985 patent, including the right to exclude others and to enforce, sue, and recover damages for

past and future infringements.

         116.   The ’985 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’985 patent issued from U.S. Patent Application No.

11/448,767.

         117.   The Citi Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’985 patent in this District and elsewhere in Texas

and the United States.

         118.   On information and belief, the Citi Defendants design, develop, manufacture,

distribute, sell, offer for sale, and use the Accused Instrumentalities that infringe the ’985 patent,

PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             56
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 57 of 63




which include Citi Defendants’ offering, issuing, providing, registering, facilitating, maintaining,

transacting, authenticating, and processing credit card and debit card accounts and related products

and services for Citi’s customers, consumers, and clients.

       119.    Defendant Citigroup directly infringes the ’985 patent via 35 U.S.C. § 271(a) by

making, offering for sale, selling, and/or using the Accused Instrumentalities, their components,

and/or products and processes containing the same that incorporate the fundamental technologies

covered by the ’985 patent to, for example, its alter egos, agents, intermediaries, distributors,

customers, subsidiaries, partners, affiliates, clients and/or consumers.

       120.    Furthermore, Defendant Citigroup directly infringes the ’985 patent through its

direct involvement in the activities of its subsidiaries, including Defendant Citibank NA and other

subsidiaries such as Citicorp Credit, Citifinancial Inc., also known as CFNA Receivables (TX)

LLC, and Citimortgage Inc., including by selling, offering for sale, and servicing the Accused

Instrumentalities in the U.S. directly for Citigroup. On information and belief, the Citi Defendants’

subsidiaries and affiliates conduct activities that constitutes direct infringement of the ’985 patent

under 35 U.S.C. § 271(a) by making, offering for sale, selling, and/or using those Accused

Instrumentalities. Citigroup is vicariously liable for this infringing conduct of its subsidiaries and

affiliates, including Defendant Citibank NA and other subsidiaries such as Citicorp Credit,

Citifinancial Inc., also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. (under both

the alter ego and agency theories) because, as an example and on information and belief, Defendant

Citigroup, Defendant Citibank NA and other subsidiaries such as Citicorp Credit, Citifinancial Inc.,

also known as CFNA Receivables (TX) LLC, and Citimortgage Inc. are essentially the same

company. Citigroup and Citibank NA have the right and ability to control other subsidiaries’

infringing acts (including those activities of Citicorp Credit, Citifinancial Inc., also known as CFNA


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            57
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 58 of 63




Receivables (TX) LLC, and Citimortgage Inc.) and receives a direct financial benefit from their

infringement.

        121.    For example, the Citi Defendants infringe claim 1 of the ’985 patent via its Accused

Instrumentalities that utilize methods that implement EMV standards for mobile payments. The Citi

Defendants provide, for example, to consumers payment cards, such as credit and debit cards, that

support mobile payments that conform to the EMV standards. The Citi Defendants’ mobile

payments can be facilitated by using mobile wallets such as Google Pay and Samsung Pay. The Citi

Defendants further infringe the ’985 patent via creation and use of virtual account numbers in online

shopping transactions conducted with Citi payment cards. The Citi Defendants, as the payment card

issuer, perform and/or direct and control, including via their alter egos, agents, affiliates, partners,

and subsidiaries, the operation of these mobile conducted using Citi issued payment cards. For

example, Citi’s payment applications reside on chip card and mobile devices (including via Host

Card Emulation), and such applications perform the steps necessary to accomplish the transaction,

including, but not limited to, processing functions, storing information, and performing

cryptographic processing.

        122.    The Accused Instrumentalities implement the method of claim 1. The technology

discussion above and the example Accused Instrumentalities provide context for Plaintiff’s

allegations that each of those limitations are met. For example, the Accused Instrumentalities

practice the following method steps: receiving, by a computer system, an authorization request from

a merchant for a transaction, wherein the authorization request indicates that the transaction has

been initiated using a first transaction instrument corresponding to a user; based on the authorization

request, the computer system determining a second transaction instrument corresponding to the

user; the computer system analyzing transaction data for the transaction, wherein the analyzing


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              58
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 59 of 63




includes determining whether the transaction data at least partially corresponds to particular

transaction data associated with the second transaction instrument; and based on said analyzing, the

computer system transmitting a response to the authorization request to the merchant, wherein the

response indicates whether the transaction is authorized.

        123.    At a minimum, the Citi Defendants have known of the ’985 patent at least as early

as the filing date of this complaint. In addition, the Citi Defendants have known about the ’985

patent since at least April 1, 2019 when, via a letter, Plaintiff initially informed Defendants of

Plaintiff’s acquisition of the American Express patent portfolio. On May 6, 2019 via an email to

Defendant Citigroup, Plaintiff provided the Citi Defendants with access to a data room containing

claim charts, including for the ’985 patent. After Plaintiff sought to schedule a call with the Citi

Defendants via a series of emails, Plaintiff again sent a letter on April 1, 2020 to the Citi Defendants

inviting them to engage in licensing discussions relating to Plaintiff’s patent portfolio, including the

’985 patent.

        124.    On information and belief, since at least the above-mentioned date when the Citi

Defendants were on notice of their infringement, the Citi Defendant have actively induced, under

U.S.C. § 271(b), their distributors, partners, customers, clients, subsidiaries, and/or consumers and

also other payment platforms (e.g., Samsung and Google mobile wallets) that distribute, purchase,

offer to sale, sell, use, and service the Accused Instrumentalities that include or are made using all

of the limitations of one or more claims of the ’985 patent to directly infringe one or more claims

of the ’985 patent by using, offering for sale, selling, and/or servicing the Accused Instrumentalities.

Since at least the notice provided on the above-mentioned date, the Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of the

’985 patent.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                              59
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 60 of 63




       125.    On information and belief, the Defendants intend to cause, and have taken

affirmative steps to induce, infringement by distributors, partners, customers, clients, subsidiaries,

and/or consumers and other payment platforms used with the Accused Instrumentalities by at least,

inter alia, creating advertisements that promote the infringing use of the Accused Instrumentalities;

adopting mobile payment standards and specifications (e.g., the EMV standards) to allow for

interoperability of Citi’s Accused Instrumentalities with other mobile payment systems, including

with mobile wallet applications; as payment card issuer, providing EMV payment applications,

related tokens, and virtual account numbers to third-party mobile wallet providers, point of sale

terminal providers, merchants (including online and mail order), and users; maintaining such EMV

payment applications by personalizing transaction devices with the payment applications,

generating and installing cryptographic keys, and processing transactions; partnering with retailers

and private labels to “co-brand” cards that incentivize use of Citi’s payment cards in commerce;

creating and/or maintaining established distribution channels for the Accused Instrumentalities into

and within the United States; manufacturing and designing the Accused Instrumentalities in

conformity with U.S. laws and regulations; distributing or making available instructions or manuals

for these products and related processes to purchasers and prospective buyers; testing Citi’s mobile

payment features in the Accused Instrumentalities; providing websites (e.g., citi.com and

citigroup.com) and mobile applications for clients, customers, and consumers for registering,

activating, maintaining, and using (including accessing infringing features of) the Accused

Instrumentalities, and/or providing technical support, replacement parts or services for these

products and services to purchasers and other consumers, including overdraft protection services,

in the United States. See, e.g., Pay and go, just about anywhere, CITI, https://www.citi.com/credit-




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                            60
          Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 61 of 63




cards/creditcards/citi.action?ID=citi-samsung-pay (last visited June 17, 2021) (explaining “How

Samsung Pay Works” and “How to Set Up Samsung Pay” and “Where Samsung Pay Works”).

         126.   On information and belief, despite having knowledge of the ’985 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’985 patent, the

Citi Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Citi Defendants’ infringing activities relative to the ’985 patent

have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate, consciously

wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct beyond typical

infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced damages up to three

times the amount found or assessed.

         127.   Plaintiff LPV has been damaged as a result of the Citi Defendants’ infringing

conduct described in this Count. Each Defendant is thus, jointly and severally, liable to LPV in an

amount that adequately compensates LPV for Defendants’ infringements, which, by law, cannot be

less than a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

                                          CONCLUSION
         128.   Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff

as a result of Defendants’ wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court.

         129.   Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case

within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees, costs, and expenses.



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                             61
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 62 of 63




                                         JURY DEMAND
       130.     Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.

                                     PRAYER FOR RELIEF
       131.     Plaintiff requests that the Court find in its favor and against Defendants, and that

the Court grant Plaintiff the following relief:

        1. A judgment that Defendants have infringed the Asserted Patents as alleged herein,

              directly and/or indirectly by way of inducing infringement of such patents;

        2. A judgment for an accounting of damages sustained by Plaintiff as a result of the acts

              of infringement by Defendants;

        3. A judgment and order requiring Defendants to pay Plaintiff damages under 35 U.S.C.

              § 284, including up to treble damages as provided by 35 U.S.C. § 284, and any royalties

              determined to be appropriate;

        4. A judgment and order requiring Defendants to pay Plaintiff pre-judgment and post-

              judgment interest on the damages awarded;

        5. A judgment and order finding this to be an exceptional case and requiring Defendants

              to pay the costs of this action (including all disbursements) and attorneys’ fees as

              provided by 35 U.S.C. § 285; and

        6. Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                                           62
         Case 6:21-cv-00710-ADA Document 1 Filed 07/08/21 Page 63 of 63




Dated: July 8, 2021                       Respectfully submitted,

                                          /s _ Terry A. Saad
                                          Terry A. Saad (lead attorney)
                                          Texas Bar No. 24066015
                                          Jeffrey R. Bragalone
                                          Texas Bar No. 02855775
                                          Marcus Benavides
                                          Texas Bar No. 24035574
                                          Hunter S. Palmer
                                          Texas Bar No. 24080748

                                          BRAGALONE OLEJKO SAAD PC
                                          2200 Ross Avenue
                                          Suite 4600W
                                          Dallas, TX 75201
                                          Tel: (214) 785-6670
                                          Fax: (214) 785-6680
                                          tsaad@bosfirm.com
                                          jbragalone@bosfirm.com
                                          mbenavides@bosfirm.com
                                          hpalmer@bosfirm.com

                                          ATTORNEYS FOR PLAINTIFF
                                          LIBERTY PEAK VENTURES, LLC




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                                                   63
